Exhibit 10.1

Form of Outside Director Restricted Cash Award Letter under the Bristow Group
Inc. 2007 Long Term Incentive Plan

[Date]

[insert name]

[insert address]

Dear                 :

Bristow Group Inc. (the “Company”) hereby awards to you effective as of
August 3, 2011 (the “Award Date”) Restricted Cash in the amount of $            
in accordance with the Bristow Group Inc. 2007 Long Term Incentive Plan (the
“Plan”). You will be entitled to receive the amount of cash shown above upon
satisfaction of the continued service and other requirements set forth in this
letter.

Your Restricted Cash Award is more fully described in the attached Appendix A,
Terms and Conditions of Outside Director Restricted Cash Award (which Appendix
A, together with this letter, is the “Award Letter”). Any capitalized term used
and not defined in this Award Letter has the meaning set forth in the Plan. In
the event there is an inconsistency between the terms of the Plan and this Award
Letter, the terms of the Plan control.

Unless otherwise provided in the attached Appendix A, the restrictions on your
Restricted Cash will lapse at the end of six months after the Award Date (the
“Vesting Date”), such that all of your Restricted Cash will become vested and no
longer be subject to forfeiture, provided that you have continued to serve the
Company as a member of the Board from the Award Date through the Vesting Date.
Except as expressly provided in Appendix A, all Restricted Cash as to which the
restrictions thereon have not previously lapsed and which remains unvested will
automatically be forfeited if you cease to be a member of the Board for any
reason, other than death or Disability, prior to the Vesting Date. In the event
that the Vesting Date is a Saturday, Sunday or holiday, your Restricted Cash
will instead vest on the first business day immediately following the Vesting
Date.

Note that in most circumstances, when your Restricted Cash vests the amount paid
to you will be taxable income to you. You should closely review Appendix A and
the Plan Prospectus for important details about the tax treatment of your
Restricted Cash. Your Restricted Cash is subject to the terms and conditions set
forth in the enclosed Plan, this Award Letter, the Prospectus for the Plan, and
any rules and regulations adopted by the Compensation Committee of the Company’s
Board of Directors.



--------------------------------------------------------------------------------

This Award Letter, the Plan and any other attachments hereto should be retained
in your files for future reference.

Very truly yours,

/s/ William E. Chiles

William E. Chiles

President and Chief Executive Officer

Enclosures



--------------------------------------------------------------------------------

Appendix A

Terms and Conditions of

Outside Director Restricted Cash Award

August 3, 2011

The Restricted Cash Award by Bristow Group Inc. (the “Company”) made to you
effective as of the Award Date provides for the opportunity for you to receive,
if certain conditions are met, a cash award, subject to the terms and conditions
set forth in the Bristow Group Inc. 2007 Long Term Incentive Plan (the “Plan”),
any rules and regulations adopted by the Compensation Committee of the Company’s
Board of Directors (the “Committee”), this Award Letter and the Prospectus for
the Plan. Any capitalized term used and not defined in this Award Letter has the
meaning set forth in the Plan. In the event there is an inconsistency between
the terms of the Plan and this Award Letter, the terms of the Plan control.

 

1. Vesting of Restricted Cash

Except as otherwise provided in Sections 4 and 5 of this Appendix, the
Restricted Cash granted pursuant to your Award Letter will no longer be subject
to forfeiture at the end of six months after the Award Date (the “Vesting
Date”), the amount of cash set forth in the Award Letter will be transferred to
you provided that you have continued to serve the Company as a member of the
Board from the Award Date through the Vesting Date.

 

2. Restrictions on Restricted Cash

Until and unless your Restricted Cash become vested, you do not own the
Restricted Cash awarded to you in this Award Letter and you may not attempt to
sell, transfer, assign or pledge the Restricted Cash. Immediately upon any
attempt to transfer such rights, your Restricted Cash, and all of the rights
related thereto, will be forfeited by you and cancelled by the Company.

 

3. Forfeiture of Restricted Cash

 

  (a) Forfeiture and Vesting. Except as provided in this Section 3 and
Section 4, if you cease to be a member of the Board for any reason, other than
death or Disability, prior to the Vesting Date, your Restricted Cash shall be
immediately forfeited.

 

  (b) Death or Disability. If you cease to be a member of the Board by reason of
your death or Disability, your Restricted Cash will be immediately vested in
full and will be settled in accordance with the provisions of Section 2 of this
Appendix. For purposes of this Appendix, Disability shall mean your complete
inability, with or without a reasonable accommodation, to perform your duties as
a member of the Board as a result of physical or mental illness or personal
injury you have incurred for more than 12 weeks in any 52 week period, whether
consecutive or not, as determined by an independent physician selected with your
approval and the approval of the Company.

 

  (c) Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of the cessation of your services as a
member of the Board, and its determination shall be final, conclusive and
binding upon you.



--------------------------------------------------------------------------------

4. Change in Control

If you are serving the Company as a member of the Board on the date of a Change
in Control of the Company, all of your Restricted Cash will be immediately
vested in full and will be settled in accordance with the provisions of
Section 2 of this Appendix. A Change in Control of the Company shall be deemed
to have occurred as of the first day any one or more of the following conditions
shall have been satisfied:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of Shares representing 20% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with subclauses (i), (ii) and (iii) of clause (c) below; or

 

  (b) Individuals who, as of the Effective Date of the Plan, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, however, that for purposes of this clause (b), any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or

 

  (c) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities, (ii) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of the Company, providing for such
Business Combination; or



--------------------------------------------------------------------------------

  (d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.

 

5. Tax Consequences

You should review the Plan Prospectus for a general summary of the U.S. federal
income tax consequences of your receipt of your Restricted Cash Award based on
currently applicable provisions of the Code and related regulations. The summary
does not discuss state and local tax laws or the laws of any other jurisdiction,
which may differ from U.S. federal tax laws. Neither the Company nor the
Committee guarantees the tax consequences of your Restricted Cash Award herein.
You are advised to consult your own tax advisor regarding the application of the
tax laws to your particular situation.

 

6. Compliance with Laws

This Award Letter and the Restricted Cash and any Common Stock deliverable
hereunder shall be subject to all applicable federal and state laws and the
rules of the exchange on which Shares of the Company’s Common Stock are traded.
The Plan and this Award Letter shall be interpreted, construed and constructed
in accordance with the laws of the State of Delaware and without regard to its
conflicts of law provisions, except as may be superseded by applicable laws of
the United States.

 

7. Miscellaneous

 

  (a) Not an Agreement for Continued Services. This Award Letter shall not, and
no provision of this Award Letter shall be construed or interpreted to, create
any right to membership on the Board or to continue your membership on the
Board.

 

  (b) Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in this award of Restricted Cash or in any Shares of
Common Stock that may be awarded hereunder, is subject to, the terms of this
Award Letter. Nothing in this Award Letter shall create a community property
interest where none otherwise exists.

 

  (c) Code Section 409A. This Restricted Cash Award is intended to be exempt
from Code Section 409A. If the Committee determines that this Restricted Cash
Award may be subject to Code Section 409A, the Committee may, in its sole
discretion, amend the terms and conditions of this Award Letter to the extent
necessary to comply with Code Section 409A or otherwise to exempt the Restricted
Cash Award from Code Section 409A. Notwithstanding the foregoing, the Company
shall not be required to assume any economic burden in connection therewith.

If you have any questions regarding your Restricted Cash Award or would like to
obtain additional information about the Plan, please contact the Company’s
General Counsel, Bristow Group Inc., 2000 W. Sam Houston Parkway South, Suite
1700, Houston, Texas 77042 (telephone (713) 267 - 7600). Your Award Letter and
all attachments should be retained in your files for future reference.

This Award Letter has been executed and delivered as of the Award Date.